I concur in the result of the opinion of the Chief Justice, in this case upon the ground that, in my opinion, the evidence given at the trial of the case was sufficient in kind and amount to warrant a finding that the negligence of the defendants caused the death of the deceased, under the applicable principles *Page 177 
of law as interpreted by the Federal Courts. The rule by which the evidence must be measured is not the one usually followed by our Court, but that which is announced in several cases decided by the Supreme Court of the United States, including the case of A.C.L. Railroad Company v.Davis, 279 U.S. 34, 49 S.Ct., 210, 73 L.Ed., 601, as follows: "It is unquestioned that the case is controlled by the Federal Employers' Liability Act, under which it was prosecuted. Hence, if it appears from the record that under the applicable principles of law as interpreted by the Federal Courts, the evidence was not sufficient in kind and amount to warrant a finding that the negligence of the railroad company was the cause of the death, the judgment must be reversed. Gulf, M.  N.R. Co. v. Wells,275 U.S. 455, 457, 72 L.Ed., 370, 371, 48 S.Ct., 151, and cases cited." See also the recent case in this Court ofShiver v. A.C.L.R. Co., 155 S.C. 531, 152 S.E., 717.
MESSRS. JUSTICES BLEASE and STABLER concur.